Exhibit 99.6 EMPIRE RESORTS, INC. ISSUABLE UPON EXERCISE OF SUBSCRIPTION RIGHTS NOMINEE HOLDER CERTIFICATION The undersigned, a bank, broker, trustee, depository or other nominee holder of rights (the “Subscription Rights”) to purchase shares of common stock, par value $0.01 per share (“Common Stock”), of EMPIRE RESORTS, INC. (the “Company”), pursuant to the rights offering described in the Company’s prospectus dated [] [], 2011 (the “Prospectus”), hereby certifies to the Company and Continental Stock Transfer & Trust Company, as subscription agent for the rights offering, that (1)the undersigned has exercised, on behalf of the beneficial owners thereof (which may include the undersigned), the number of Subscription Rights specified below pursuant to the basic subscription right (as described in the Prospectus) on behalf of beneficial owners of basic subscription rights, (2)the undersigned has exercised, on behalf of the beneficial owners thereof (which may include the undersigned), the number of Subscription Rights specified below pursuant to the basic subscription right on behalf of beneficial owners of Subscription Rights who have subscribed for the purchase of additional shares of Common Stock pursuant to the oversubscription right (as described in the Prospectus), listing separately below each such exercised basic subscription rights and the corresponding oversubscription rights (without identifying any such beneficial owner),and (3)with respect to the exercise of the oversubscription right described in (2)above, each such beneficial owner’s basic subscription right has been exercised in full: NUMBEROF SHARES OWNED ON RECORDDATE NUMBEROFSHARES SUBSCRIBEDFOR PURSUANTTOBASIC SUBSCRIPTIONRIGHT NUMBEROFSHARES SUBSCRIBEDFOR PURSUANTTOOVER- SUBSCRIPTIONRIGHT 1. 2. 3. 4. 5. [Certification continues on the following page] Name of Bank, Broker, Trustee, Depository or Other Nominee By: Authorized Signature Name: (please type or print) Provide the following information if applicable: Depository Trust Company (“DTC”) Participant Number Participant By: Name: Title: DTC Subscription Confirmation Numbers
